FREemabt, J.,
delivered the opinion of the court:
We have several times held that the legislature did not intend to change the law of housebreaking by reducing stealing under $30 to a misdemeanor. This being so, it follows the party was properly convicted in this case— otherwise we would be compelled to hold that breaking into a house with intent to steal less than thirty dollars, is only a misdemeanor.
Such was uot the purpose 'of the legislature, and the conviction in this case must stand, as it is clearly made out by the proof.
Affirm the judgment.